Citation Nr: 0620375	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  02-16 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for dermatitis and bullous 
pemphigoid.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and E.N.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1940 to August 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In May 2006, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record. 

At the hearing, the veteran withdrew from his appeal the 
claims of service connection for post traumatic stress 
disorder and breathing problems and claims for increase for 
hearing loss and onycomycosis.  

Pursuant to 38 U.S.C.A § 7107, the Board granted the motion 
to advance the veteran's case on the Board's docket. 


FINDING OF FACT

Dermatitis and bullous pemphigoid were not affirmatively 
shown to be present during service and are not caused or 
aggravated by service-connected malaria.  


CONCLUSION OF LAW

Dermatitis and bullous pemphigoid were not incurred in 
service and are not secondary to service-connected malaria.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).



Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided both pre- and post-adjudication VCAA notice 
by letters, dated in March 2002, August 2004 and April 2006.  
The notices included the type of evidence to substantiate the 
claim of service connection, namely, evidence of an injury, 
disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  The veteran was informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was asked to submit evidence, which would 
include that in his possession, in support of his claim.  The 
notices included the general provision for the degree of 
disability assignable and the general provision for the 
effective date of service connection, that is, the date of 
receipt of the claim as the claim was filed in 2002, more 
than one year after his separation from service in 1945. 

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the five 
elements of a service connection claim). 

As partial VCAA notice came after the initial adjudication, 
the timing of the notices did not comply with the requirement 
that the notice must precede the adjudication.  However the 
procedural defect was cured because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of the claim as he had the opportunity to submit 
additional argument and evidence and to address the issue at 
a hearing, which he did.  The claim was then readjudicated 
following the notice as 
evidenced by the supplemental statement of the case in 
October 2005.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 
2006).

To the extent that the general provision for the degree of 
disability assignable was provided after the readjudication, 
since the claim of service connection is denied, the rating 
of the disability is moot.  Any defect with respect to the 
notice required under Dingess at 19 Vet. App. 473 has not 
prejudiced the veteran's claim.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained service records, VA 
records, and private medical records, and has afforded the 
veteran a VA examination.  As no additional evidence remains 
to be obtained, no further assistance to the veteran is 
required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection for a disability requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship, or 
nexus, between the current disability and any injury or 
disease during service. 

Service connection may also be established on a secondary 
basis for a disability which is proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Any additional disability resulting from the 
aggravation of a non-service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a), to the extent of such 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  
Factual Background

The service medical records, including the report of 
separation examination, contain no complaint, finding, or 
history of dermatitis or bullous pemphigoid.  

After service in 1946, the RO granted service connection for 
malaria. 

On VA examinations in May and October 1946, the skin 
evaluation was normal. 

Private medical records, dated from September 1945 to 1974, 
first document contact dermatitis in July 1948.  In January 
1968, a private physician reported that since July 1967 he 
had treated the veteran for contact dermatitis and seborrheic 
dermatitis.  In 1973, 1974, and 1978, the veteran was treated 
for skin irritation, which was associated with his work with 
irritants, including solvents.  In August 2001, a skin biopsy 
revealed bullous pemiphigoid. 

On VA examination in March 2002, the veteran complained of an 
intermittent skin rash over his face, chest, arms, and legs 
for many years.  The pertinent diagnosis was chronic 
dermatitis. 

On VA examination in March 2002, the physician noted the 
veteran's history of service in the Philippines, his 
treatment for malaria and the onset of small itchy blisters 
in 1945 diagnosed for years as dermatitis.  The veteran's 
current complaint was of an intermittent pruritic rash over 
the chest, face, arms.  The examiner noted recent biopsy 
findings consistent with bullous pemphigoid.  The impression 
was bullous pemphigoid 

In December 2002, the veteran testified that he was treated 
for malaria during service and that he first developed a rash 
during a post-service hospitalization for a recurrence of 
malaria.  

On VA examination in February 2003, the physician recounted 
the veteran's history of a skin blisters just prior to a 
recurrence of malaria.  The examiner explained that bullous 
pemphigoid was an autoimmune disease, of unknown etiology.  
The examiner expressed the opinion that it was more likely 
not as likely as not that the bullous pemphigoid was related 
to the veteran's malaria or military service.  A similar 
opinion was expressed by a VA physician on VA examination in 
April 2005. 

In June 2005, a private physician reported that by history 
the veteran acquired a skin disorder coincident with 
participation in the Leyte Gulf invasion. 

On VA examination in July 2005, the physician reviewed the 
veteran's claims file in its entirety, took a detailed 
history of service and post-service symptoms, and reviewed 
the clinical findings and biopsy results.  Thereafter, in an 
opinion similar to those given in 2003 and 2005, the 
physician concluded that there were was no evidence, other 
than time relation, to link the bullous pemphigoid to malaria 
and that it was not at least as likely as not that the 
bullous pemphigoid was related to malaria or his military 
service.  The physician also concluded that it was impossible 
to determine, based on the records, if the veteran had a 
separate eruption that was in fact contact dermatitis and not 
simply unrecognized bullous pemphigoid.  Although at that 
time, the veteran's history and clinical examination for 
bullous pemphigoid could be easily misdiagnosed as contact 
dermatitis, there was no record of biopsies.  Therefore, it 
was difficult to assess a definite relationship between 
contact dermatitis and military service.  

In May 2006, the veteran's testimony was similar to that 
given at his hearing in December 2002.  He, in large part, 
reiterated previously considered contentions relevant to the 
malaria causing or contributing to his current skin disorder.  

Analysis

The veteran contends that he developed a skin disorder as a 
result of malaria during service. 

As noted, the service medical records contain no finding of 
dermatitis or bullous pemphigoid.  After service, dermatitis 
was first documented in 1948 and bullous pemphigoid was first 
document by biopsy in 2001.  There is no medical evidence 
that links dermatitis to service or to service-connected 
malaria.  As for bullous pemphigoid, VA physicians have 
consistently concluded that the veteran's bullous pemphigoid 
was not related to military service or to malaria.  

Although a private physician reported by history that the 
veteran acquired a skin disorder coincident with service, 
neither the contemporary service medical records nor the 
post-service records, both VA and private, covering the 
period from 1945 to 1948, document any skin condition.  The 
physician's recording of medical history without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Prejean v. 
West, 13 Vet. App. 444, 448-9 (factors for assessing 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion). 

As for the veteran's claim of service connection secondary to 
service-connected malaria, there is no medical evidence of a 
causal connection between the current skin disability and 
malaria and no medical evidence that the current skin 
disability is aggravated by malaria. 

As for the probative weight of the veteran's statements and 
testimony, where as here, the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence of nexus or relationship between the post-service 
diagnoses and service or to a service-connected disability is 
required to support the claim. The veteran as a layperson is 
not competent to offer a medical opinion and consequently his 
statements and testimony to the extent that he associates his 
current skin disability to service or to service-connected 
malaria does not constitute medical evidence.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993). Therefore, the Board must 
reject the veteran's statements and testimony as favorable 
evidence. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for dermatitis and bullous pemphigoid is 
denied.



____________________________________________
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


